UNITED STATES ARMY COURT OF CRIMINAL APPEALS
                                            Before
                                   YOB, LIND, and KRAUSS
                                   Appellate Military Judges

                           UNITED STATES, Appellee
                                         v.
                    Private First Class JONATHAN C. HIATT
                          United States Army, Appellant

                                       ARMY 20110818

          Headquarters, U.S. Army Special Forces Command (Airborne)
                      Karin G. Tackaberry, Military Judge
        Lieutenant Colonel Alison C. Martin, Staff Judge Advocate (trial)
Lieutenant Colonel Russell N. Parson, Staff Judge Advocate (new recommendation)
  Major Howard T. Matthews, Jr., Acting Staff Judge Advocate (new addendum)


For Appellant: Major Vincent T. Shuler, JA; Captain Ian M. Guy, JA.

For Appellee: Major Elisabeth A. Claus, JA; Captain Sean Fitzgibbon, JA.


                                        29 October 2013

                 ----------------------------------- ---------------------------------
                    SUMMARY DISPOSITION ON FURTHER REVIEW
                 --------------------------------------------------------------------

Per Curiam:

       A military judge sitting as a general court -martial convicted appellant,
pursuant to his pleas, of one specification of attempted aggravated sexual abuse of a
child, one specification of false official statement, one specification of rape of a
child, two specifications of aggravated sexual abuse of a child, one specification of
aggravated sexual contact with a child, and two specifications of conduct prejudicial
to good order and discipline and of a nature to bring discredit upon the armed forces
for knowingly persuading a minor to engage in sexually explicit conduct for the
purpose of producing a visual depiction of such conduct and for knowingly
possessing images of child pornography in violation of Articles 80, 107, 120, and
134, Uniform Code of Military Justice, 10 U.S.C. § § 880, 907, 920, 934 (2006)
[hereinafter UCMJ]. The military judge sentenced appel lant to a dishonorable
discharge, confinement for thirty-four years, and reduction to the grade of E-1.
Pursuant to a pretrial agreement, the convening authority approved only so much of
HIATT— ARMY 20110818

the sentence as provided for a dishonorable discharge, confinement for ten years,
and reduction to the grade of E-1.

       On 20 December 2012, this Court set aside the convening authority’s action in
this case and returned the record of trial to The Judge Advocate General for remand
to the same or a different convening autho rity for a new staff judge advocate
recommendation and action. United States v. Hiatt, ARMY 20110818 (Army Ct.
Crim. App. 20 Dec. 2012) (summ. disp.). On 16 September 2013, the record of trial
was returned to this Court for further review pursuant to Article 66, UCMJ.

       Appellant assigns no additional errors but raises an additional matter pursuant
to United States v. Grostefon, 12 M.J. 431 (C.M.A. 1982). Having resolved
appellant’s previously assigned error in his favor, we turn to the matters presented
pursuant to Grostefon and find agreement with one originally raised. Appellant was
improvident to clause 1 of Article 134, UCMJ, under specifications 1 and 2 of
Charge IV. He never admitted facts sufficient to establish that his misconduct
caused reasonably direct and palpable prejudice to good order and discipline.
However, specifications 1 and 2 of Charge IV also alleged violat ions of clause 2 of
Article 134, UCMJ, and appellant pled providently to service discrediting behavior.
Therefore, we will affirm only so much of the finding that reflects the same. See
generally United States v. Inabinette, 66 M.J. 320 (C.A.A.F. 2008); Manual for
Courts-Martial, United States (2008 ed.), Part IV, ¶ 60(c)(2).

      The court affirms only so much of Charge IV and its specifications as
provides appellant:

Specification 1: did, at or near Fort Bragg, North Carolin a, between on or about
10 February 2010 and on or about 5 October 2010, knowingly persuade E.W., a
minor, to engage in sexually explicit conduct for the purpose of producing a visual
depiction of such conduct, which conduct was of a nature to bring discredit upon the
armed forces.

Specification 2: did, between on or about 10 February 2010 and on or about 5
October 2010, at or near Fort Bragg, North Carolina, knowing ly possess six images
of child pornography as defined in 18 U.S.C. § 2256(8), such conduct being of a
nature to bring discredit upon the armed forces.

       The remaining findings of guilty are affirmed. Reassessing the sentence on
the basis of the error noted, the entire record, and all of the matters personally raised
by appellant pursuant to Grostefon, the sentence is affirmed. See United States v.
Sales, 22 M.J. 305 (C.M.A. 1986); United States v. Moffeit, 63 M.J. 40 (C.A.A.F.
2006).




                                            2
HIATT— ARMY 20110818

                       FOR THE COURT:




                       MALCOLM H.
                       MALCOLM     H. SQUIRES,
                                      SQUIRES, JR.
                                               JR.
                       Clerk of
                       Clerk of Court
                                Court




                         3